CONFIDENTIAL TREATMENT REQUESTED

AMENDED & RESTATED MASTER SERVICES AGREEMENT FOR
PRESSURE PUMPING SERVICES AGREEMENT1 


THIS AMENDED & RESTATED MASTER SERVICE AGREEMENT FOR PRESSURE PUMPING SERVICES
(this “Agreement”) is made and entered into effective October 1, 2014 (the
“Effective Date”) between Gulfport Energy Corporation (“Company”), and Stingray
Pressure Pumping LLC (“Contractor”). Contractor and Company are individually
referred to as a “Party” and collectively as the “Parties.”
RECITALS:
A.
Contractor and Company are parties to a Master Services Agreement dated as of
December 3, 2012 (the “MSA”).

B.
Contractor provides hydraulic fracturing, stimulation and related completion and
rework services for oil and gas exploration wells and other ancillary services
(as more specifically described in Exhibit A and applicable Work Orders, the
“Services”).

C.
Company desires to retain Contractor to provide the Services in the Utica shale
formations located in Ohio (the “Service Area”).

D.
The Parties desire to enter into this Agreement to amend and restate the MSA
with respect to the Services and to set forth the terms and conditions under
which the Services shall be provided to Company by Contractor.

E.
The MSA shall not apply to the Services, but shall remain in full force and
effect with respect to services to be provided by Contractor to Company other
than the Services.

NOW THEREFORE, for and in consideration of the mutual promises hereinafter set
forth, Contractor and Company hereby agree as follows:
1.Term of Agreement.
(a)    The initial term of this Agreement will commence on the Effective Date
and will continue through and including September 30, 2018, unless earlier
terminated in accordance with this Agreement (the “Initial Term”).
(b)    The Initial Term of this Agreement may be extended by the mutual
agreement of the Parties in a written amendment of this Agreement executed by
both Parties. Neither Party shall be obligated to extend this Agreement. The
Initial Term and any extensions thereof are collectively referred to as the
“Term.”






_____________________________________ 
1 The appearance of [*] denotes confidential information that has been omitted
from this exhibit and filed separately with the Securities and Exchange
Commission pursuant to a confidential treatment request under Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.



1













--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED





2.    Provision of the Services.
(a)    Contractor will perform hydraulic fracturing, stimulation and related
completion services for Company’s wells in the Service Area utilizing the
Dedicated Frac Spreads described below). Company shall designate individual well
locations and specific well requirements from time to time in a mutually agreed
written work order (each a “Work Order”). Contractor will use commercially
reasonable efforts to meet the particular scheduling and operational
requirements requested from time to time by Company subject to the availability
of,and the operational capacity and limitations of, the Dedicated Frac Spread.
The location of each well at which services will be performed is referred to as
a “Site.”
(b)    During the Initial Term, Contractor will dedicate two (2) frac spreads
(each as more specifically described in Exhibit A, and together with related
equipment for a spread, is referred to as a “Dedicated Frac Spread” and
collectively referred to as the “Dedicated Frac Spreads”) for the performance of
the Services for Company in the Service Area. Each Dedicated Frac Spread will be
available for the provision of Services commencing on the In-Service Date set
forth with respect thereto on Exhibit A. In connection with the provision of the
Services, Contractor shall be responsible for and shall select and provide all
necessary equipment and supplies for the performance of the Services except as
specifically noted in this Agreement or the applicable Work Order to be provided
by Company (the Dedicated Frac Spreads and equipment and supplies provided by
Contractor, including any substitutions and replacements thereof, are referred
to as the “Equipment”). Contractor may determine when and if any Equipment can
be demobilized or if additional equipment is needed; provided that any changes
to the Equipment will be done after consultation with Company and any
replacement equipment must be capable of providing the Services. Company shall
not have any right to restrict Contractor from demobilizing or replacing any
Equipment from a Site.
(c)    Contractor will be solely responsible for the operation of the Equipment,
and the Equipment shall remain under the control of Contractor at all times.
Contractor will provide trained and qualified personnel to perform the Services.
If required by a Work Order, Contractor will provide the Services on a 24 hour
per day, 7 days per week basis, subject to the availability and operational
readiness of the Equipment (which may be affected by scheduled and unscheduled
maintenance) or interruptions due to limitations at the Site beyond the control
of Contractor (e.g., shortage of sand or chemicals) or Force Majeure events.
(d)    Contractor shall be responsible for (i) transportation of the Equipment
to and from the Site, (ii) unloading and placing the Equipment at the Site, and
(iii) supervision of the connection and disconnection of the Equipment to
manifolds or piping provided by Company or its contractors.
(e)    Contractor will provide chemicals are set forth on a Work Order and in
accordance with the specifications and requirements designated by Company in the
applicable Work Order for an individual well completion or rework.

2













--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

(f)    Contractor will transport, or arrange for the transport, of proppant
purchased by Company to a Site for use in the Services, subject to local
transportation restrictions and adequate access to the Site.
(g)    Contractor will provide such other services, chemicals and materials as
may be set forth in a mutually agreed written Work Order.
3.    Company’s Obligations. In order to facilitate Contractor’s provision of
the Services hereunder, unless otherwise expressly provided in a Work Order,
Company agrees as follows:
(a)    Company represents and warrants that it possesses the right to use each
Site at which Services are to be performed (by virtue of ownership, leasehold
interest, easement or other enforceable legal right) and the right to provide
Contractor with access to each Site so that Contractor can perform the Services.
Company agrees to provide Contractor with evidence of such rights upon
Contractor’s request.
(b)    Company shall provide Contractor with authorized ingress and egress to
and from each Site at all times (24 hours a day, seven days a week) in
accordance with applicable road use maintenance agreements (“RUMA”) so that
Contractor can provide the Services at that Site and operate, inspect and
maintain the Equipment. Company acknowledges that it has superior knowledge of
each relevant Site and access routes to such Site, and consequently Company
agrees to advise Contractor of any conditions or obstructions which Contractor
might encounter while en route to, or while operating on, the relevant Site.
Contractor agrees to follow all applicable RUMA routes as to which it has
received notice.
(c)    Company agrees to maintain each Site in such a condition that will allow
free access and movement by Contractor and its representatives to and from the
Equipment, including maintaining a road on each Site from the property entrance
to the location of each Site and to the Equipment. Company shall prepare a sound
location at each Site that is adequate in size and capable of properly
supporting the Services and any Equipment to be used by Contractor in connection
with the provision of Services.
(d)    Company shall provide (i) all of the water requirements for the Services
and (ii) a properly functioning waste discharge system for the Equipment
(including an outlet connection from the all pipes connections) in accordance
with applicable law and applicable environmental licenses and permits.
(e)    In the event of any pollution, contamination or release related to or in
connection with the Services, Company shall coordinate with Contractor within
twenty-four (24) hours of discovery to determine which Party is legally
responsible for notifying appropriate regulatory authorities. Company will
provide to Contractor any analysis or event incident investigation reports
prepared by Company as soon as they are available, and Contractor shall have the
right to use such analysis and/or reports and to include such analysis and/or
reports in any filings that it makes with any regulatory authority or third
party. If requested by Contractor, Company will certify that it prepared such
analysis and/or report and has authorized Contractor to provide it to such
regulatory authority or third party. If it is later determined that the Party
who initially reported the incident to the regulatory authority was not the
appropriate reporting party, then the Parties will correct or withdraw such
filing(s) and the responsible Party will make all necessary filings with respect
to such incident. Subject to the terms of Section 18.(a), each Party

3













--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED



agrees to pay for the cost and expense of removal and clean up of any pollution,
contamination or release caused by or attributable to such Party.
(f)    Company will furnish any equipment, supplies and services that are listed
as “Additional Company Responsibilities” in the applicable Work Order.
4.    Service Fees and Reimbursements.
(a)    Company will pay Contractor the Service Fees and reimbursable expenses
set forth in Exhibit B.
(b)    All Service Fees are exclusive of applicable sales and use tax.
(c)    The Services provided under this Agreement are based on the applicable
laws and regulations existing at the time of the execution of this Agreement.
Any changes in applicable laws or regulations, changes in governmental
enforcement practices, or any new applicable laws or regulations (including
those related to taxes, permits, fees and duties) that have the effect of
increasing Contractor’s costs, potential or actual liability or risks, or
obligations with respect to the provision of the Services, shall entitle
Contractor to fair and equitable modifications to this Agreement (including
changes in Services and Service Fees), which modifications the Parties agree to
negotiate in good faith and in a timely fashion.
5.    Payment Terms.
(a)    All Service Fees shall be due and payable by Company to Contractor within
thirty (30) days of the date of the invoice therefor. Company shall pay
Contractor via ACH or wire transfer to the account designated by Contractor from
time to time.
(b)    All Service Fees shall be made without abatement, reduction or set off of
any nature, including any thereof arising out of any present or future claim
Company may have against Contractor under any other Work Order, this Agreement,
or any other agreement between the Parties or their affiliates.
(c)    If Company fails to pay to Contractor any Service Fees or other charges
when due, Company also shall pay to Contractor interest thereon from the due
date thereof to the date of payment at a rate equal to the lesser of: (a) [*]1
per month or (b) the maximum rate permitted by applicable law.
(d)    All stated fees and other charges set forth in this Agreement or any Work
Order are exclusive of applicable sales and use taxes, and Company shall be
responsible for the payment of any and all such taxes.
(e)    In addition to any other rights or remedies of Contractor, upon any
payment default by Company under any Work Order or this Agreement (even if
subsequently cured), or if
1 The appearance of [*] denotes confidential information that has been omitted
from this exhibit and filed separately with the Securities and Exchange
Commission pursuant to a confidential treatment request under Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

4













--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED





in Contractor’s reasonable discretion Company’s creditworthiness has
significantly declined from the Effective Date of this Agreement, Contractor
shall have the right and option to require, for each Work Order then outstanding
and any new Work Orders, advance payment for Services on a monthly basis and/or
to require other cash advances or other credit enhancements for Company’s
obligations hereunder as reasonably determined by Contractor.
6.    Title and Risk of Loss of Equipment; Personal Property; No Encumbrances.
(a)    Contractor shall be solely responsible for the Equipment and shall bear
the risk of loss of or casualty to the Equipment, except as otherwise provided
in Section 15(b) below.
(b)    Company agrees and acknowledges that: (i) all Equipment is and shall
remain the personal property of Contractor (or if applicable Contractor’s
lessor); Company shall not have any rights or interest in the Equipment; and
Company shall not take any action that is inconsistent with the foregoing; (ii)
the Equipment shall be and remain personal property and shall not be, or be
deemed to be, a fixture or a part of any realty; (iii) any Equipment at a Site
shall not be removed from any Site by Company, nor shall Company allow the
removal of the Equipment by any third party from any Site; (iv) Company
expressly subordinates to any lender or lessor of Contractor any liens or other
rights that Company may have at law or in equity in or with respect to any of
the Equipment; and (v) Company will not damage, obscure, change or remove any
insignia, serial number or lettering on the Equipment or nameplates.
7.    Licenses, Permits and Compliance with Laws.
(a)    Except as expressly provided in a Work Order, Company shall obtain and
maintain all licenses and permits required in relation to the operations at the
Site. Upon request Company will provide copies of such licenses and permits to
Contractor prior to the commencement of the Services. Company shall release,
defend, indemnify, and hold harmless Contractor from and against any and all
Claims related to or resulting from any failure by Company to obtain and/or
maintain such licenses or permits in accordance with this Section 7(a).
(b)    Contractor agrees to comply with applicable laws related to the provision
of the Services and with applicable licenses and permits related to the
provision of the Services and the operation of the Equipment, provided that
Company has provided Contractor with copies of such licenses and permits.
8.    Limited Warranties.
(a)    Contractor warrants that the Services will be provided in a good and
workmanlike manner and in accordance with good oilfield practices.
(b)    CONTRACTOR MAKES NO OTHER REPRESENTATIONS AND DISCLAIMS ALL OTHER
WARRANTIES, WHETHER EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION, FITNESS
FOR A PARTICULAR PURPOSE OR MERCHANTABILITY.

5













--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

(c)    If any portion of the Services fails to meet the warranties set forth in
Section 8(a), Contractor shall re-perform or correct such deficient Services
without additional cost to Company. Such re-performance or correction shall be
Company’s sole and exclusive remedy with respect to any breach of such
warranties.
9.    Records.
(a)    Contractor agrees to keep and maintain records reflecting the Direct
Costs associated with each Dedicated Frac Spread and related Services for two
years and shall make such records available for examination, audit, review and
inspection by Company (or any agent on its behalf) at Company’s expense and at
reasonable times during normal business hours upon request by Distributor at
least once per quarter per calendar year.
(b)    If, pursuant to its right to audit or inspect or otherwise, Company
discovers that any amount paid to Contractor exceeds the amount Contractor is
entitled to receive based on the pricing methodology set forth in Section 1
above, then Company shall promptly notify Contractor in writing of such excess
and Contractor and Company shall work in good faith to resolve such dispute.
(c)    If Contractor and Company agree that the amount paid to Contractor
exceeds the applicable pricing based on Section 1 above, Contractor shall be
responsible for repayment of the excess. If such amount exceeds seven and
one-half percent (7.5%) of the total amounts due for the Services during the
periods reviewed by Company, then Contractor shall be further responsible to
reimburse Company for all reasonable expenses of such audit or inspection.
10.    Confidentiality.
(a)    Each Party undertakes to treat as confidential all information in any
medium or format (whether marked “confidential” or not) which that Party (the
“Receiving Party”) receives during the term of this Agreement and for the
purposes of this Agreement from the other Party (the “Disclosing Party”), either
directly or from any person, firm, company or organization associated with the
Disclosing Party (the “Confidential Information”).
(b)    The Receiving Party may use the Confidential Information of the
Disclosing Party for the purposes of this Agreement, and the Receiving Party may
provide its employees, directors, suppliers, agents, subcontractors and
professional advisers with access to such Confidential Information. Each Party
shall ensure that its employees, agents and subcontractors comply with its
obligations of confidence. Where such recipient is not an employee or director
of the relevant Receiving Party, the Receiving Party shall provide the
Confidential Information to such permitted persons subject to reasonable and
appropriate obligations of confidence. For the avoidance of doubt, the Receiving
Party shall be responsible for any breach of the provisions of this Section 10
by its employees, directors, suppliers, agents, subcontractors or professional
advisers.
(c)    The provisions of this Section 10 shall not apply to any information
which (i) enters the public domain other than as a result of a breach of this
Section 10, (ii) is received from a third party which is under no
confidentiality obligations, (iii) is independently developed by a Party without
use of the other Party’s Confidential Information or (iv) was previously known
to a Party. In addition, the Receiving Party may disclose the Confidential
Information of the Disclosing Party where required to do so by law or by any
competent regulatory authority; provided that the

6













--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Receiving Party shall give the Disclosing Party prompt advance written notice of
the disclosures (where lawful and practical to do so) so that the Disclosing
Party has sufficient opportunity (where reasonably possible) to prevent or
control the manner of disclosure by appropriate legal means.
(d)    Except to the extent required under this Agreement or required for
purposes of complying with applicable law, including environmental, health and
safety laws and reporting provisions thereunder, all Confidential Information,
in written or other tangible media, shall be returned to the Disclosing Party
within thirty (30) days following the expiration, termination or cancellation of
this Agreement, and all electronic Confidential Information shall be deleted
from the Receiving Party’s systems.
(e)    The provisions of this Section 10 shall survive the expiration,
termination or cancellation of this Agreement.
11.    Non-Solicitation. During the Term and for a period of one year after the
end of the Term, a Party shall not, directly or indirectly, knowingly solicit
for employment, offer employment to or employ or retain (whether as an employee,
officer, agent, consultant, advisor or in any other capacity) any employee of
the other Party, unless otherwise agreed by the other Party in writing;
provided, however, the foregoing shall not prohibit solicitations through
general public advertising or other publications of general public circulation
or general solicitations by an employment agency not specifically targeting the
other Party’s employees, or the hiring of any employee of the other Party who
contacts the hiring Party as a result of such general advertising, publications
or solicitations.
12.    Contractor’s Safety Responsibilities.
(a)    Contractor shall be responsible for the safety of the agents, employees
and representatives of Contractor or its subcontractors, and for the invitees
and guests of Contractor or its subcontractors. Company shall provide Contractor
with any information related to the activities at a Site and to any safety rules
applicable to a Site and will provide Contractor with training materials for
safety that it provides to its agents, employees and representatives or to any
invitees and guests of Contractor or its subcontractors at the Site..
(b)    Subject to any limitations related to confidentiality or attorney client
privilege, Contractor agrees to provide Company, upon request, with copies of
all work-related injury and/or accident reports prepared or obtained by
Contractor relating to accidents occurring on premises where Contractor is
working pursuant to this Agreement, as well as documentation, upon request,
which reflects work-related injury and/or accident frequency rates and
applicable employee training.
(c)    Notwithstanding the provisions of this Section 12 or Section 15(a), the
Parties acknowledge and agree that Company (i) shall be solely responsible for
the condition of the Site, (ii) shall ensure that the conditions at the Site are
at all times sufficient for the provision of the Services in a safe manner and
(iii) shall release, defend, indemnify, and hold harmless Contractor and its
Group from and against any and all Claims for any personal injury to any of
Contractor’s agents, employees, representatives, subcontractors, invitees and
guests arising out of or resulting from any unsafe conditions at the Site.

7













--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

13.    Insurance. Company and Contractor shall each maintain in full force and
effect during the term of this Agreement, at its sole cost and expense, the
insurance described below:
(a)    Commercial General Liability, including bodily injury, property damage,
independent Contractor, products/completed operations, contractual and personal
injury liability, with a combined single limit of $2,000,000 per occurrence and
$4,000,000 annual aggregate.
(b)    State Worker’s Compensation insurance with statutory limits.
(c)    Employer’s Liability insurance with limits of not less than $1,000,000
per occurrence and aggregate for disease.
(d)    Commercial Automobile Liability insurance covering owned, non-owned and
hired vehicles for a combined single limit of $1,000,000 per occurrence.
(e)    Excess Liability Insurance over that required in Sections 13(a)(i), (iii)
and (iv) above, which shall provide coverage at least as broad as the underlying
policies, with minimum limits and annual aggregate of $1,000,000, and
specifically including contractual liability.
(f)    The policies required pursuant to Section 13(a) are referred to as the
“Required Policies”. Each Party’s Group (as defined in Section 15(a)) shall be
named as additional insureds on the Required Policies (except the Worker’s
Compensation and Employer’s Liability policies) and provided a waiver of
subrogation with respect to the Required Policies by the other Party, but such
naming and waiving obligations both shall be only to the extent of the release,
defense and indemnity obligations expressly assumed by the named insured Party
under this Agreement. To that same extent only, the Required Policies shall be
primary as to any other existing, valid and collectible insurance otherwise
available to the non-procuring/additional insured Party’s Group. The obligations
of each Party, with respect to the maintenance of insurance under this
Agreement, are in support of, but separate and apart from, each Party’s
respective indemnification obligations under this Agreement, and such
indemnification obligations shall not be limited in amount or scope to coverages
provided by the insurance required by this Section 13.
(g)    Evidence of this insurance coverage shall be provided through a
Certificate of Insurance prepared by each Party’s insurance representative and
shall note that the insurance policy must provide for notice, in accordance with
the provisions of such policy, of any termination or cancellation of the terms
of such insurance material to the other Party or Parties. Each Party shall
provide the other Party with a Certificate of Insurance prior to commencing the
Services, or upon request.
(h)    Any and all deductibles and/or self-insured retentions shall be at the
sole risk of, and borne fully by, the named insured.
14.    Force Majeure.
(a)    If the performance of any part of this Agreement by either Party is
prevented, hindered or delayed by a reason of Force Majeure, other than the
obligation to pay money hereunder, then such Party’s performance so far as it is
affected by such Force Majeure shall be excused during the continuation of the
Force Majeure event. The Party rendered unable to perform hereunder, in full or
in material part, promptly shall provide written notice to the other Party of
the Force Majeure

8













--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

event and shall, as far as practicable, remedy the cause for the Force Majeure
with all reasonable dispatch.
(b)    “Force Majeure” means a circumstance or event beyond the reasonable
control of a Party, including acts of God or a public enemy; accidents, failure
or breakdown of any equipment, fires, floods or droughts; strikes, work
stoppages, shortage of materials, cars, fuel, electric power or labor; road
closures, rail car shortages or other delays in transportation; plant closure;
compliance with any governmental order or regulation; or the curtailment or
suspension of activities to remedy or avoid an actual or alleged, present or
prospective enforcement of federal, state or local environmental standards.
(c)    In the event that a Force Majeure suspension continues for thirty (30)
consecutive days, Company may request that the Services be provided at an
alternate location and Contractor shall use commercially reasonable efforts to
provide such Services at such alternate location until such event of Force
Majeure has been remedied.
15.    Indemnities.
(a)    In General. Except as otherwise provided in this Agreement, each Party
agrees to release, defend, indemnify, and hold harmless the other Party and its
respective group from and against any and all claims, damages, liabilities,
losses, demands, liens, encumbrances, causes of action of any kind, costs and
expenses (including reasonable attorneys’ fees), judgments, interest, and
awards, whether created by law, equity, contract, tort, or otherwise
(collectively, “Claims”) for (i) any personal injury to any of the indemnifying
Party’s Group and/or (ii) property loss or damage relating to the facilities and
equipment of the indemnifying Party’s Group. For purposes of the foregoing, a
Party’s “Group” means that Party and its contractors (except that Company’s
Group excludes Contractor and its subcontractors), subcontractors, co-interest
owners, joint venturers, co-lessees, and invitees, and their respective
affiliates, shareholders, officers, directors, employees, agents, consultants,
and servants.
(b)    Liability for Contractor’s Equipment. Notwithstanding any provision to
the contrary in this Agreement, to the maximum extent allowed by applicable law,
Company shall shall release, defend, indemnify and hold Contractor harmless from
and against, any and all Claims related to the damage to or loss of any of the
Equipment that is caused by or arises as a result of (i) any operating
conditions that are outside normal operating conditions or the particular
specifications set forth in the applicable Work Order, or (ii) the negligence or
willful misconduct of Company or its employees, agents or contractors.
(c)    Liability for Environmental Matters. Notwithstanding anything contained
in this Agreement to the contrary, and to the maximum extent permitted by
applicable law, Company shall release, defend, indemnify and hold the Contractor
Group harmless from and against any and all Claims resulting from any hazardous
substance, hazardous material, oil and constituents thereof, or hazardous waste
regulated by any applicable law, and from any pollution or contamination of any
kind or any cleanup or remediation thereof, other than surface spillage of fuels
or chemicals directly emanating from the Equipment that is solely attributable
to the negligence of Contractor.
(d)    Liability for Underground Property Matters. Notwithstanding anything
contained in this Agreement to the contrary, and to the maximum extent permitted
by applicable law, Company shall release, defend, indemnify and hold the
Contractor Group harmless from and

9













--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

against any and all Claims related to any injury to, destruction of, or loss of
or impairment of, any property right in or to the oil, gas, or other mineral
substance or water, or to any loss of or damage to any formation, strata or
reservoir beneath the surface of the Site ground.
(e)    Scope of Indemnification. The obligations of each Party to indemnify the
other Party under this Section 15 shall apply EVEN IF SUCH CLAIMS ARE
CONTRIBUTED TO OR CAUSED BY THE SOLE, JOINT, COMPARATIVE, CONCURRENT, ACTIVE OR
PASSIVE NEGLIGENCE OF THE INDEMNIFIED PARTY OR ANY MEMBER OF ITS GROUP, STRICT
LIABILITY, IMPERFECTION OF MATERIAL, DEFECT OR FAILURE OF EQUIPMENT, BREACH OF
REPRESENTATION OR WARRANTY (EXPRESS OR IMPLIED), ULTRA-HAZARDOUS ACTIVITY, TORT,
BREACH OF CONTRACT, BREACH OF STATUTORY DUTY, BREACH OF ANY SAFETY REQUIREMENT
OR REGULATION, OR OTHER FAULT OF THE INDEMNIFIED PARTY OR ANY MEMBER OF ITS
GROUP. However such indemnification obligations shall not apply in the event of
the gross negligence or willful misconduct of the indemnified Party.
(f)    Indemnification: Saving Clauses. The indemnities in this Agreement shall
only be effective to the maximum extent permitted by the applicable law. If any
law is enacted in any state that limits in any way the extent of which
indemnification may be provided to an indemnitee and such law is applicable to a
particular Services Contract, then that Services Contract shall automatically be
amended to provide that the indemnification provided hereunder shall extend only
to the maximum extent permitted by the applicable law, but shall extend to such
maximum extent.
(g)    Indemnity Not Altered by Third Party Obligations. All indemnities in this
Agreement shall apply even though an insurer or other person or entity is
required to pay for any Claim or to make a contribution to such Claim. Even
though insurance may be arranged or other persons or entities may have certain
liabilities or obligations, each Party remains responsible for its indemnity and
other obligations under this Agreement, even if such insurer or such other
person or entity, for any reason, does not pay.
16.    Defaults; Remedies.
(a)    In General. Except as provided in Section 16(b), a Party shall be in
default under this Agreement (i) if such Party fails to fully and timely perform
any of its covenants or agreements in this Agreement or any Work Order and such
failure has not been excused or cured within forty five (45) days of its receipt
of written notice from the other Party that specifically describes such failure;
or (ii) if such Party dissolves or otherwise terminates its existence or becomes
insolvent (however evidenced) or bankrupt, commits any act of bankruptcy, makes
an assignment for the benefit of creditors, suspends the transaction of its
usual business, or consents to the appointment of a trustee or receiver, or a
trustee or a receiver has been appointed for such Party or for a substantial
part of its property, or if bankruptcy, reorganization, insolvency, or similar
proceedings shall be instituted by or against such Party. In the event of such a
default by a Party, then in addition to any other rights or remedies that the
non-defaulting Party may have at law or in equity, the non-defaulting Party may
by written notice to the defaulting Party: (x) immediately terminate this
Agreement and/or the applicable Work Order; and/or (y) enforce performance by
the defaulting Party of the applicable covenants of this Agreement and/or to
recover damages for the breach thereof (subject to the limitations set forth in
this Agreement).

10













--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

(b)    Payment Default by Company. If Company fails to make any payment when due
of Service Fees or other charges payable under a Services Contract, and such
failure has not been cured within ten (10) business days of such due date, then
in addition to any other rights or remedies that Contractor may have at law or
in equity, Contractor may by written notice to Company: (i) immediately suspend
all Services under this Agreement and all then-outstanding Work Orders, provided
in such event Company shall remain liable for and shall continue to be obligated
to pay any Service Fees under this Agreement and such Work Orders as they
accrue; (ii) immediately terminate the applicable Work Order, and Company’s
rights thereunder, or terminate the applicable Work Order at any time during any
such suspension period; and/or (iii) immediately terminate any or all Work
Orders entered into by Company under this Agreement or terminate any or all of
the Work Orders in effect at any time during any such suspension period.
17.    Effect of Termination of this Agreement.
(a)    Upon the termination of this Agreement, Company shall remain liable for
all Service Fees and other charges for Services performed under this Agreement
through the date of termination and for all costs and expenses of demobilization
of Contractor’s Equipment.
(b)    In connection with Contractor’s demobilization of the Equipment, Company
will provide Contractor with full ingress and egress access to the applicable
well locations. Company shall be responsible for any removal of any foundations,
buried pipelines or equipment and any and all site remediation.
(c)    Sections 3, 4, 5, 6, 8, 9, 10, 11, 15, 17, 18 and 19 shall survive the
termination of this Agreement.
18.    Limitation of Liability; Waiver of Consequential Damages.
(a)    Notwithstanding anything contained herein, the aggregate liability of
Contractor for Claims made by Company in respect of loss or damage arising out
of or in connection with the provision of the Services or any breach of
Contractor’s obligations under any Services Contract, whether arising for breach
of contract, tort, negligence or otherwise, shall not exceed the total amount
paid by Company to Contractor under this Agreement and the applicable Work
Orders in the previous ninety (90) days from the date on which such claim arose.
(b)    Notwithstanding anything in this Agreement to the contrary, NEITHER PARTY
SHALL BE LIABLE TO THE OTHER PARTY FOR SPECIAL, INDIRECT OR CONSEQUENTIAL,
PUNITIVE, INCIDENTAL, SPECIAL OR EXEMPLARY DAMAGES RESULTING FROM OR ARISING OUT
OF THIS AGREEMENT OR ANY WORK ORDER, OR FROM ANY LOSS OF USE, LOSS OF DATA, LOSS
OF ASSETS, LOSS OF BUSINESS, LOSS OF PROFIT OR BUSINESS INTERRUPTIONS, HOWEVER
SAME MAY BE CAUSED AND REGARDLESS OF THE SOLE OR CONCURRENT NEGLIGENCE OF THE
OTHER PARTY, EVEN IF SUCH PARTY HAS BEEN ADVISED OF, OR OTHERWISE COULD HAVE
ANTICIPATED THE POSSIBILITY OF, SUCH DAMAGES OR LIABILITIES IN ADVANCE.
(c)    Neither Party may assert against the other Party any claim through
mediation, arbitration or litigation for breach or nonperformance in connection
with this Agreement unless the asserting Party has given the other Party written
notice of the Claim within two (2) years after the

11













--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

asserting Party first knew or reasonably should have known of the underlying
facts giving rise to such Claim.
19.    General Provisions.
(a)    In connection with this Agreement, each Party is an independent
contractor. This Agreement establishes and will only be construed as
establishing a contract for the provision and purchase of certain services and
does not and will not be deemed to create a joint venture, partnership,
fiduciary or agency relationship between the Parties for any purpose. Each of
the Parties understands and agrees that this Agreement does not create an
exclusive dealings arrangement and that each of Company and Contractor may enter
into similar arrangements with others to provide or be provided the same or
similar services. With respect to its own personnel, each Party is independently
responsible for all obligations incumbent upon an employer.
(b)    Neither Party may assign its rights or obligations under this Agreement
without the prior written consent of the other Party, which consent will not be
unreasonably withheld; except that either Party may assign its rights and
delegate its duties under this Agreement (i) by way of merger or sale of all or
substantially all of the ownership interests or assets of Contractor in one or a
series of related transactions; (ii) to a subsidiary or an affiliate of
Contractor upon notice to Company together with an assumption of this Agreement
by such subsidiary or affiliate; or (iii) in connection with any financing.
Contractor may also assign any Service Fees or other charges due under this
Agreement or any Work Order to any third party, and Company, on receiving notice
of any such assignment, shall abide thereby and make payment as may therein be
directed. In the event of any permitted assignment of this Agreement by either
Party, the designated assignee shall assume, in writing, the rights and
obligations of the assigning Party under this Agreement; provided that the
assigning Party shall not be released from any of its liabilities or obligations
arising under this Agreement prior to such assignment.
(c)    Any notice provided or permitted to be given under this Agreement shall
be in writing, and may be served by personal delivery, by registered or
certified U.S. mail, addressed to the party to be notified, postage prepaid,
return receipt requested; or by nationally recognized delivery service. Notice
deposited in the mail in the manner hereinabove described shall be deemed to
have been given and received on the date of the delivery as shown on the return
receipt. Notice served in any other manner shall be deemed to have been given
and received only if and when actually received by the addressee. All notices
shall be addressed as follows:
If to Contractor:


If to Company:


Any party may, by written notice so delivered to the other party, change the
address or individual to which delivery shall thereafter be made.
(d)    Notices sent by facsimile or email transmission will not be effective for
any purpose under this Agreement; and while in the course of normal contract
administration the Parties

12













--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

may choose to use email transmissions for convenience, all notices of a legal
nature or required under the terms of this Agreement (such as, but not limited
to, a notice of termination of this Agreement, dispute, claim, indemnification,
default, or breach or failure to make payment) must be given in accordance with
Section 19(c) above. Except as otherwise set forth in Section 19(m), the Parties
do not consent to conduct any of the transactions contemplated by this Agreement
by electronic means, and electronic notices and signatures shall not be
effective except as provided in Section 19(m).
(e)    This Agreement and all Work Orders and other instruments executed in
accordance herewith governed by and construed in accordance with the laws of the
State of Delaware (except to the extent that mandatory provisions of federal law
govern), without giving effect to any choice or conflict of law provision or
rule (whether of the State of Delaware or any other jurisdiction) that would
cause the application of laws of any jurisdiction other than those of the State
of Delaware..
(f)    THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE JURISDICTION OF THE COURT OF
CHANCERY OF THE STATE OF DELAWARE (OR, IF THE COURT OF CHANCERY OF THE STATE OF
DELAWARE OR THE DELAWARE SUPREME COURT DETERMINES THAT, NOTWITHSTANDING SECTION
111 OF THE DELAWARE GENERAL CORPORATION LAW, THE COURT OF CHANCERY DOES NOT HAVE
OR SHOULD NOT EXERCISE SUBJECT MATTER JURISDICTION OVER SUCH MATTER, THE
SUPERIOR COURT OF THE STATE OF DELAWARE) AND THE FEDERAL COURTS OF THE UNITED
STATES OF AMERICA LOCATED IN THE STATE OF DELAWARE IN RESPECT OF THE
INTERPRETATION AND ENFORCEMENT OF THE PROVISIONS OF THIS AGREEMENT AND ANY AND
ALL WORK ORDERS AND OTHER INSTRUMENTS EXECUTED IN ACCORDANCE HEREWITH, AND
HEREBY WAIVE, AND AGREE NOT TO ASSERT, AS A DEFENSE IN ANY PROCEEDING FOR
INTERPRETATION OR ENFORCEMENT HEREOF OR ANY SUCH DOCUMENT THAT IS NOT SUBJECT
THERETO OR THAT SUCH PROCEEDING MAY NOT BE BROUGHT OR IS NOT MAINTAINABLE IN
SAID COURTS OR THAT VENUE THEREOF MAY NOT BE APPROPRIATE OR THAT THIS AGREEMENT
OR ANY SUCH DOCUMENT MAY NOT BE ENFORCED IN OR BY SUCH COURTS, AND THE PARTIES
HERETO IRREVOCABLY AGREE THAT ALL CLAIMS WITH RESPECT TO SUCH PROCEEDING SHALL
BE HEARD AND DETERMINED EXCLUSIVELY BY SUCH A DELAWARE STATE OR FEDERAL COURT. 
THE PARTIES HEREBY CONSENT TO AND GRANT ANY SUCH COURT JURISDICTION OVER THE
PERSON OF SUCH PARTIES AND OVER THE SUBJECT MATTER OF SUCH DISPUTE AND AGREE
THAT MAILING OF PROCESS OR OTHER PAPERS IN CONNECTION WITH SUCH PROCEEDING IN
THE MANNER PROVIDED IN SECTION 19(C) OR IN SUCH OTHER MANNER AS MAY BE PERMITTED
BY LAW SHALL BE VALID AND SUFFICIENT SERVICE THEREOF.
(g)    EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT OR ANY WORK ORDERS OR OTHER INSTRUMENTS EXECUTED IN
ACCORDANCE HEREWITH IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY WORK
ORDERS OR ANY OTHER INSTRUMENTS EXECUTED IN ACCORDANCE HEREWITH.  EACH PARTY
CERTIFIES AND ACKNOWLEDGES THAT (i) NO

13













--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER; (ii) SUCH PARTY UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF THE FOREGOING WAIVER; (iii) SUCH PARTY MAKES THE FOREGOING
WAIVER VOLUNTARILY, AND (iv) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT, EACH WORK ORDER AND EACH OTHER INSTRUMENT EXECUTED IN ACCORDANCE
HEREWITH BY, AMONG OTHER THINGS, THE MUTUAL WAIVER AND CERTIFICATIONS IN THIS
SECTION 19(G)..
(h)    NOTWITHSTANDING ANY VERBAL OR WRITTEN WORK ORDERS, DELIVERY TICKETS OR
OTHER INSTRUMENTS USED BY THE PARTIES IN CONNECTION WITH THE SERVICES, THE TERMS
AND PROVISIONS OF THIS AGREEMENT SHALL CONTROL AND GOVERN ALL SERVICES.
(i)    This Agreement, including its appendices, exhibits and schedules, (a)
constitutes the entire Agreement between the Parties with respect to the subject
matter hereof, (b) supersedes any existing agreements between them whether oral
or written and (c) shall control and govern all transactions between the Parties
with respect to the provision of the Services. The terms of this Agreement shall
only be amended, modified or supplemented as set forth herein or in a writing
signed by or on behalf of both of the Parties, which writing must specifically
reference and identify the provision of this Agreement to be modified and the
intention to modify this Agreement must be explicitly stated. Acceptance of an
Order is insufficient to amend this Agreement unless a separate writing is duly
executed by all the Parties specifically amending this Agreement..
(j)    No failure or delay by either Party in exercising any of its rights under
this Agreement shall be deemed to be waiver of that right, and no waiver by
either Party of a breach of any provision of this Agreement shall be deemed to
be a waiver of any subsequent breach of the same or any other provision.
(k)    If any term or other provision of this Agreement is found to be invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any Party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the Parties shall negotiate
in good faith to modify this Agreement so as to effect the original intent of
the Parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.
(l)    Any Party who substantially prevails (giving due consideration to all
relevant circumstances and not merely to which party obtains a judgment or
recovery in its favor) in asserting or defending a claim or suit arising out of
a transaction covered by this Agreement shall be awarded, in addition to all
other damages allowed under law, its costs, fees and expenses, including
reasonable attorneys’ fees and costs.
(m)    This Agreement, any amendment to this Agreement or any Work Order may be
executed in one or more counterparts, each of which shall for all purposes be
deemed to be an original and all of which shall constitute the same instrument.
The exchange of copies of this Agreement, any amendment to this Agreement or any
Work Order and of signature pages by facsimile transmission (whether directly
from one facsimile device to another by means of a dial-up connection

14













--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

or whether otherwise transmitted via electronic transmission), by electronic
mail in “portable document format” (“.pdf”) form, or by any other electronic
means intended to preserve the original graphic and pictorial appearance of a
document, or by a combination of such means, shall constitute effective
execution and delivery of this Agreement, such amendment to this Agreement or
such Work Order, as applicable, as to the Parties and may be used in lieu of an
original thereof for all purposes. Signatures of the Parties transmitted by
facsimile or other electronic transmission shall be deemed to be original
signatures for all purposes. Minor variations in the form of signature pages of
this Agreement, any amendment to this Agreement or any Work Order, including
footers from earlier versions thereof, shall be disregarded in determining a
Party’s intent or the effectiveness of such signature.





15













--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

IN WITNESS WHEREOF, this Agreement has been duly executed by and on behalf of
the Parties hereto as of the Effective Date.


STINGRAY PRESSURE PUMPING LLC 



By:  /s/ Marc McCarthy            
Name: Marc McCarthy
Title: Vice President


 



GULFPORT ENERGY CORPORATION




By:  /s/ Michael G. Moore            
Name: Michael G. Moore
Title: Chief Executive Officer & President


 










Signature Page to
Pressure Pumping Services Agreement



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

EXHIBIT A
DESCRIPTION OF THE SERVICES
1.    Description of Services.
(a)    Dedicated Frac Spread and Related Services.
(i)    Contractor will make available to Company two Dedicated Frac Spreads for
the provision of hydraulic fracturing, stimulation and related completion
services for Company’s wells in the Services Area, the first of which shall be
available to Company commencing on October 1, 2014 and the second of which shall
be available to Company commencing on November 1, 2014 (which respect to each
Dedicated Frac Spread, the “In-Service Date”), and during each month during the
Term, Contractor shall perform, as requested by Company, up to [*]1 stages per
month with each Dedicated Frac Spread.
(ii)    Each Dedicated Frac Spread shall be comprised of [*]1 of Contractor’s
standard pressure pumping units (together will any ancillary equipment to be
provided by Contractor, the “Equipment”).
(iii)    Contractor shall be responsible for selecting all Equipment which will
be used to provide the Services and may, at any time during the Term and at its
cost, install or substitute Equipment to be utilized by Contractor in the
performance of the Services, provided that Contractor will provide Company with
a performance calculation for such Equipment that demonstrates such Equipment
will satisfy the applicable operating conditions. Company shall not have any
right to restrict Contractor from removing any Equipment from the Site.
(b)    Scheduled Maintenance. Contractor shall perform all scheduled maintenance
on the Equipment pursuant to a schedule established by Contractor and provided
to Company on a quarterly basis not to exceed [*]1 between rig up and rig down
between jobs except as a result of a Force Majeure event. Contractor will use
commercially reasonable efforts to stage the scheduled maintenance on the
Equipment to minimize any interruptions of Service to Company. During any
periods of scheduled maintenance, Company shall continue to pay Contractor the
applicable Service Fee.
(c)    Unscheduled Maintenance. Contractor shall perform all unscheduled
maintenance on the Equipment using commercially reasonable efforts to minimize
any interruptions of Service to Company. Periods of unscheduled maintenance are
not to exceed [*]1 per job except as a result of a Force Majeure event. During
any periods of unscheduled maintenance, Company shall continue to pay Contractor
the applicable Service Fee.
(d)    Availability. Contractor is providing Equipment that provides for a
certain amount of redundancy of pumping units and other key equipment to enable
it to provide the Services as required by Company except as a result of a Force
Majeure event.





__________________________________________ 
1 Denotes confidential information that has been omitted from this exhibit and
filed separately with the Securities and Exchange Commission pursuant to a
confidential treatment request under Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.
A-1



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

EXHIBIT B
SERVICE FEES AND REIMBURSABLE EXPENSES
1.    Service Fees and Reimbursable Expenses.
(a)    Company will pay service fees for each Dedicated Frac Spread, commencing,
with respect to each Dedicated Frac Spread (which for clarity includes all
related Equipment), on the In-Service Date set forth in Exhibit A with respect
to such Dedicated Frac Spread, equal to the “Direct Costs” of providing such
Services plus a monthly fee of $[*]1 (which amount shall be subject to annual
CPI adjustment as set forth in Section 1(e) below).
(b)    “Direct Cost” means, for Services related to each Dedicated Frac Spread,
all of Contractor’s fully-burdened, standard costs of producing the Services, as
determined in accordance Contractor’s normal and customary accounting practices,
including without duplication the following costs and expenses used in the
performance of the Services with such Dedicated Frac Spread:
(i)    All personnel related expenses, including:
(A)
all wages, salaries, bonuses, benefits (including all overtime) for Contractor’s
field crews and QA/QC personnel providing the Services related to such Dedicated
Frac Spread, and including without duplication the fully-burdened costs for all
of the Dedicated Crew for such Dedicated Frac Spread (whether or not such
Dedicated Crew is providing the Services or idle waiting Work Orders from
Company, unless such idle time is solely related to Contractor’s failure to
provide the Equipment or labor at a Site pursuant to a mutually agreed Work
Order);

(B)
all drug screens or tests incidental to meeting any of Company’s onsite
personnel policies related to the Services at a Site; and

(C)
all meals and travel expenses incurred by any Contractor personnel providing any
of the Services at a Site, pursuant to Contractor’s standard reimbursement
policy for such expenses; and

(ii)
All expenses incurred at a Site to perform any of the Services, including:

(A)
any fuel used by Contractor;

(B)
any insurance related to the performance of the Services, or casualty insurance
for the Dedicated Frac Spread;

(C)
all tools and safety supplies;

1 Denotes confidential information that has been omitted from this exhibit and
filed separately with the Securities and Exchange Commission pursuant to a
confidential treatment request under Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.





B-1



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

(D)
all rental expenses for Equipment used at a Site that is not owned by
Contractor;

(E)
all testing and sampling of chemicals, materials and proppants; and

(F)
all utilities and communications used by Contractor; and

(iii)
all chemicals and other materials used by Contractor (subject to Company’s right
to specify the brand or supplier of such chemicals and other materials, and
further subject to the reasonable availability of such brand or from such
supplier), provided, however, if Contractor performs more than 80 Stages per
month with a Dedicated Frac Spread, any chemicals and other materials used or
consumed for such excess Stages will be invoiced based on Contractor’s standard
price list less a [*] 1 discount rather than at Contractor’s “standard cost” of
such chemicals and materials; and

(iv)
All expenses incurred for the planned and unplanned repair and maintenance of
the Dedicated Frac Spread (whether treated as a capital expense or a normal
operating expense), including:

(A)
all replacement parts and consumable items used in such repair and maintenance,
including Contractor’s internal costs of loading, unloading, storing and
handling any such parts or items;

(B)
all labor costs used in such repair and maintenance at Contractor’s fully
burdened rates; and

(C)
a facility use charge based on Contractor’s normal practices; and

(v)
A fixed SG&A amount of $[*]1 per month (which amount shall be subject to annual
CPI adjustment as set forth in Section 1(e) below);

(vi)
All expenses incurred for the transportation of the Equipment, proppant,
chemicals and other materials to or from a Site, including:

(A)
all highway permits and licenses required for the transportation of such
materials to or from a Site;

(B)
all expenses incurred with any third party carriers with respect to the
transportation of such materials to or from a Site;

(vii)
Contractor’s actual expenses incurred with any subcontractor related to the
performance of any Services; and

__________________________________________ 
1 Denotes confidential information that has been omitted from this exhibit and
filed separately with the Securities and Exchange Commission pursuant to a
confidential treatment request under Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.





B-2



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED



(viii)
Any other reasonable and customary out-of-pocket costs incurred by Supplier in
connection with the provision of the Services at a Site or the storage of the
Equipment, proppant, chemicals or other materials at a Site; and

(c)    Contractor’s Direct Cost will be determined by Contractor on a monthly
basis in accordance with its normal and customary accounting practices, except
that the repair and maintenance costs of the Equipment shall be billed based on
a fixed monthly amount of $[*]1 per Dedicated Frac Spread and reconciled
quarterly to reflect Contractor’s actual repair and maintenance costs; provided,
however, that in no event will Company be obligated to pay for such costs in
excess of $[*]1 per Dedicated Frac Spread per month.
(d)    An example of the calculation of Direct Cost is set forth in Exhibit B-1.
(e)    The fixed fees noted above in Sections 1(a) and 1(b)(iv) shall be subject
to annual inflation adjustment based on changes to the Consumer Price Index (US
City Average, All Items.


























___________________________________________ 


1 Denotes confidential information that has been omitted from this exhibit and
filed separately with the Securities and Exchange Commission pursuant to a
confidential treatment request under Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.





B-3



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED








B-4

